Citation Nr: 1717369	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-51 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a duodenal ulcer with digestive problems.

2.  Entitlement to an initial rating in excess of 20 percent for a post-operative ventral hernia.  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran had a hearing at the RO in June 2016.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the Veteran's initial increased rating claims for his service-connected duodenal ulcer with digestive problems and post-operative ventral hernia.  

An October 2014 Board decision initially granted service connection for the Veteran's duodenal ulcer with a residual post-operative ventral hernia and digestive problems, as diagnosed in a July 2010 VA examination.  In the decision, the Board indicated that the July 2010 examination was inadequate for rating purposes.  The December 2014 AOJ rating decision from which this appeal arises, appears to have rated the Veteran using the July 2010 VA examination and assigned separate 20 percent ratings for the Veteran's duodenal ulcer with digestive issues and a post-operative ventral hernia.  

The record reflects that a VA stomach examination was requested on June 23, 2016 by the AOJ.  However, it appears that the examination was cancelled by the medical administration services because the Veteran failed to "RSVP."  

In his October 2016 substantive appeal, the Veteran stated that when initially contacted for a VA examination, he was unable to attend at that time because he was undergoing chemotherapy for a recent diagnosis of stomach cancer.  When he was able to attend a VA examination, he contacted VA and was told that he did not need to appear for a VA examination.  The Board highlights that the Veteran has expressed a willingness to report to a VA examination and reports that he experienced difficulty in obtaining a reschedule of his originally scheduled examination, despite timely attempts.  On remand, an appropriate VA examination must be provided to evaluate the current severity of the Veteran's ulcer and hernia conditions.  The Veteran shall be notified of the time, date, and location of the VA examination(s).  Any timely communication from the Veteran regarding a reschedule based on good cause must be accommodated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any current VA medical records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination(s) to determine the severity of his service-connected duodenal ulcer with digestive problems and post-operative ventral hernia.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.  A complete rationale should be provided.

All attempts to schedule the Veteran for this examination, including copies of any letters sent to the Veteran, must be clearly documented in the claims file. Any timely communication from the Veteran regarding a reschedule based on good cause must be accommodated.  

Initially, the examiner is asked to clearly identify all diagnoses associated with the Veteran's duodenal ulcer with residual post-operative ventral hernia and digestive problems (exclusive of his separately service-connected stomach cancer) throughout the appeal period (beginning January 28, 2010).  

All symptoms associated with the diagnoses must be described.  To the extent possible, the examiner must clearly delineate all pathology and symptoms attributable to each diagnosis from other non-service connected or separately service-connected conditions, such as his stomach cancer.  If it is not possible, an explanation shall be provided.

For the Veteran's duodenal ulcer with digestive problems, characterize the condition as mild, moderate, moderately severe, or severe; how often recurring symptoms occur, and whether the symptoms during such episodes are severe or incapacitating; whether there are continuous moderate manifestations; whether the ulcer is productive of anemia, weight loss, periodic vomiting, and/or recurrent hematemesis or melena; and whether the ulcer produces pain that is fully or partially relieved by standard ulcer therapy.  The examiner should also describe the extent to which duodenal ulcer impairs the Veteran's health.

For the Veteran's ventral hernia, provide a full description of the size (e.g., small, large, or massive) and functional effects of the hernia, to include an assessment of whether and to what extent there is weakening or destruction of the muscular and fascial support of the abdominal wall, or persistent, severe diastasis of recti muscles; whether the hernia would be well supported by a belt under ordinary conditions (if one were used); whether the hernia is operable; and whether it causes the Veteran pain.

3.  When the above development has been completed, readjudicate the appeal.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




